       Case 3:19-cv-01792-JPW Document 25 Filed 12/14/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
QUINTEZ TALLEY,                        : Civil No. 3:19-CV-01792
                                       :
           Petitioner,                 :
                                       :
           v.                          : Judge Jennifer P. Wilson
                                       :
MARK CAPPOZZA,                         :
                                       :
           Respondent.                 : Magistrate Judge Karoline Mehalchick
                                     ORDER
     AND NOW, on this 14th day of December, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The report and recommendation issued by United States Magistrate Judge

     Karoline Mehalchick (Doc. 12) is ADOPTED IN ITS ENTIRETY.

  2. Petitioner’s objections (Doc. 22) are OVERRULED.

  3. The petition for writ of habeas corpus is DISMISSED as untimely.

  4. Petitioner’s motion to appoint counsel (Doc. 7) is DENIED.

  5. A certificate of appealability is DENIED.

  6. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
